DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
For purposes of examination, the term “predetermined condition” is being interpreted as including temperature, humidity or pH (page 4 lines 15-19 of the specification).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2010/0148959 A1 – hereafter ‘959) in view of Dohrmann et al. (US 2003/0006312 A1 – hereafter ‘312).
‘959 discloses a fermentation process with ensilage of fodder (Abstract) that includes the following limitations for claim 1: 
“An apparatus for controlling fermentation of natural material”: ‘959 discloses a system for monitoring and controlling a fermentation process ([0005]).  
“one or more sensors configured to measure at least one property of natural material”: ‘959 discloses more than one sensor (sensors 3; Fig. 1) that monitor a property of the silage ([0023]; [0024]).  
“a container configured to contain a chemical reactive agent for reducing or limiting a fermentation process of the natural material
“a valve coupled with the container”: ‘959 does not explicitly disclose valves coupled to the additive container, but it should be known that valves are conventional and well-known with the art and are an intrinsic feature of ‘959.  
“a controller, communicatively coupled with the one or more sensors and operatively coupled with the valve, configured when in operation to process the measured at least one property of the natural material, and , when the processing meets a predetermined condition, control the valve to open so that the chemical reactive agent will be released into the natural material in order to limit the fermentation process of the natural material”:  ‘959 discloses a processing device that is connected to the sensors (Fig. 1) that makes a comparison between the different measurements and adds the additives and conditioners to the silage ([0034]; [0035]).  
“a self-sufficient energy source configured to provide electric energy for the apparatus, and a water-proof casing encapsulating the apparatus wherein the apparatus is configured to be insertable into the natural material”: The sensor of ‘959 intrinsically has a water-proof casing and would intrinsically have a self-sufficient energy source.  
‘959 does not explicitly disclose a valve and energy source.  
‘312 discloses a system for preserving forage (Abstract) that for claim 1 includes have a valve connected to a reservoir and a battery, i.e. self-contained energy source (battery 14; valve 50; Fig. 1; [0039]; [0048]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the battery and valve of ‘312 within ‘959 in order to regulate flow out of the container and to provide power to the apparatus.  The suggestion for doing so at the time would have been in order to control flow out of the reservoir ([0046]) and to provide power to the control unit ([0048]).  
For claim 2, the processor of ‘959 controls the process based on the measurements from the sensors ([0035]; [0036]).  
For claim 3, ‘959 discloses that the sensor has a wireless transmitter (transmitter 4; Fig. 1) that transmits data to the processor ([0030]) that allows an external entity to receive the data (Fig. 1).  
For claim 4, ‘959 discloses that the sensor has a wireless transmitter (transmitter 4; Fig. 1) that transmits data to the processor ([0030]) that allows an external entity to receive the data (Fig. 1).  
For claim 6, the sensors of ‘959 can measure temperature, pH and moisture ([0004]; [0027]; sensors 3a-d; Fig. 1).  
For claim 7, the natural material of ‘959 can be grasses, clovers, alfalfa, vetches, oats, rye and maize ([0022]).  
For claim 8, ‘959 discloses that the additive can be formic acid ([0035]).  

The following is in the alternative assuming, arguendo, that the processor, battery and radio transmitter are located within the sensor.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2010/0148959 A1 – hereafter ‘959) in view of Dohrmann et al. (US 2003/0006312 A1 – hereafter ‘312) and in further view of Kapoor et al. (US 2015/0177114 A1 – hereafter ‘114).
For claim 3, ‘959 discloses a wireless transmitter (transmitter 4) on the sensor that can send data to an external device, but does not specify that the transmitter, power source and processor are on the sensor. 
‘114 discloses for claim 3 that the data from the sensor is transmitted to an external source via a transmitter based on instructions from the processor (transmitter 90, processor 96, power source 100, sensor 94; Fig. 10E; [0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the transmitter, power source and processor of ‘114 within modified ‘959 in order to transmit data to an external computer.   The suggestion for doing so at the time would have been in order to have a sensor within the storage area in order to collect and communicate the condition of the material ([0055]) to an external computer.  
For claim 4, ‘959 discloses a wireless transmitter (transmitter 4) on the sensor that can send data to an external device, but does not specify that the transmitter, power source and processor are on the sensor. However, ‘959 discloses sending data regarding the silage to a computer.  
‘114 discloses for claim 4 that the data from the sensor is transmitted to an external source via a transmitter based on instructions from the processor (transmitter 90, processor 96, power source 100, sensor 94; Fig. 10E; [0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the transmitter, power source and processor of ‘114 within modified ‘959 in order to transmit data to an external computer.   The suggestion for doing so at the time would have been in order to have a sensor within the storage area in order to collect and communicate the condition of the material ([0055]) to an external computer.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson  (US 4,184,159 A)discloses a silage temperature control system (Abstract) with sensors within the silo, but does not specify the components of the transmitters. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799